Citation Nr: 9906476	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-43 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for a back disorder 
status post laminectomy, currently evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for organic brain 
disorder due to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel

INTRODUCTION

The veteran had active service from July 1966 to February 
1970.  In June 1970, he claimed service connection for a back 
disorder.  A July 1970 rating decision granted service 
connection for low back strain and assigned a noncompensable 
evaluation.  A March 1973 rating decision increased the 
evaluation to 10 percent.  The veteran had back surgery in 
December 1979, and an August 1981 rating decision increased 
the evaluation to 20 percent under the provisions of 
Diagnostic Code 5293 (intervertebral disc syndrome).  This 
appeal arises, in part, from a March 1993 rating decision of 
the Boston, Massachusetts, Regional Office (RO) that denied 
an increased rating for a back disorder status post 
laminectomy.  In a statement filed with his May 1994 
Substantive Appeal, the veteran asked that the appeal be 
continued pending the resolution of service-connection 
claims.

In October 1973, the veteran claimed service connection for a 
psychiatric disorder; a January 1975 rating decision denied 
the claim.  In a May 1994 statement, he claimed service 
connection for PTSD and brain damage.  This appeal also 
arises from a July 1994 rating decision that denied both of 
the latter claims.


REMAND

I.  Increased rating for a back disorder

The veteran contends that the RO erred by failing to grant a 
rating greater than 20 percent for his back disorder.  He 
maintains that his deep tendon reflex at the left ankle is 
absent and, therefore, he is entitled to a 60 percent 
evaluation.  He also contends that he has PTSD as a result of 
military service in Vietnam.  Finally, he contends that his 
back and head were injured during a rocket attack in Vietnam, 
that the head injury resulted in brain damage, and that 
service medical records of treatment of those injuries were 
lost.

As noted above, the veteran was granted service connection 
for a back disorder in July 1970.  December 1979 records of 
Worcester Hahnemann Hospital show that, earlier that month, 
he lifted a crate of oranges and had sudden onset of low back 
pain radiating to the left leg.  A myelogram revealed a 
herniated disc at L5-S1 and he underwent a diskectomy and 
semihemilaminectomy.  A 1980 rating decision assigned a 100 
percent evaluation for convalescence, and an August 1981 
rating decision assigned a 20 percent evaluation.  After a 
December 1992 VA examination, the 20 percent evaluation was 
continued.

The veteran claims that his service-connected back disorder 
is more severe than indicated by the assigned evaluation.  
Such a claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  When a claim is well grounded, VA has a 
duty to assist the veteran in developing evidence in support 
of the claim.  38 U.S.C.A. § 5107.

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).  In this case, the most 
recent medical evidence of the condition of the veteran's 
back is the report of the December 1992 VA examination.  That 
examination is not contemporaneous.  Moreover, the neurologic 
report relates a history that is not consistent with other 
evidence of record.  In addition, the orthopedic examiner 
ordered X-rays, but the veteran told the neurologic examiner 
that his private physician told him not to have X-rays 
because he had had so many.  Those X-rays, and other records 
of private health care providers, were not reviewed by 
examiners.  In addition, the examination did not address all 
of the rating criteria for intervertebral disc syndrome, 
including the nature and frequency of attacks, and it is not 
adequate for rating purposes.  Massey v. Brown, 7 
Vet.App. 204 (1994); 38 C.F.R. § 4.2.  Consequently, after 
gathering all relevant treatment records, including those 
from private health care providers, the veteran should be 
afforded a VA examination.

With regard thereto, the attention of the RO is directed to 
the case of DeLuca v. Brown, 8 Vet.App. 202 (1995).  There, 
the United States Court of Veterans Appeals (redesignated the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999) held that, pursuant to 38 C.F.R. §§ 4.40 and 
4.45, examiners should determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination and that determinations should be expressed, 
if feasible, in terms of the degrees of limitation of motion 
attributable thereto.  The Court also held that 38 C.F.R. 
§ 4.14 (avoidance of pyramiding) does not forbid 
consideration of a higher rating based upon greater 
limitation of motion due to pain during use or flare-ups.  
See VAOPGCPREC No. 36-97 (Dec. 12, 1997), holding that 
intervertebral disc syndrome must be rated with consideration 
of the DeLuca analysis.

II.  Service connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and medical evidence of a link between 
current symptomatology and the claimed inservice stressor.  
If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or was 
awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citations will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f).

veteran need only submit medical evidence of a 
current disability, lay evidence of an in-service stressor, 
and medical evidence of a nexus between service and the 
current disability.  Id.

Once a PTSD claim has been determined to be well grounded, 
this does not necessarily mean the claim will be granted.  As 
the Court has recently emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, '(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medi-cal evidence of a causal nexus between 
current symptomatology and the specific claimed 
in-service stressor.  Cohen, 10 Vet.App. at 138.

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Suozzi v. 
Brown, 10 Vet.App. 307 (1997) (emphasis in original).

If the veteran did not engage in combat with the enemy, or 
claimed stressors are not related to combat, then the 
veteran's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, supra; 
Moreau v. Brown, 9 Vet.App. 389 (1996); Dizoglio v. Brown, 9 
Vet.App. 163 (1996).  Service department records must 
support, and not contradict, the veteran's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 
Vet.App. 283 (1994).  The question of whether the veteran was 
exposed to a stressor in service is a factual one and VA 
adjudicators are not bound to accept uncorroborated accounts 
of stressors or medical opinions based on such accounts.  
Wood v. Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsid-
eration, 1 Vet.App. 406 (1991)); Wilson v. Derwinski, 2 
Vet.App. 614 (1992).  In sum, whether the evidence 
establishes the occurrence of stressors is a question of fact 
for adjudicators, and whether stressors that occurred were of 
sufficient gravity to cause or support a diagnosis of PTSD is 
a question of fact for medical professionals.

In this case, the Board finds such a paucity of evidence in 
the claims file that we are unable to determine whether the 
claim is well grounded.  The file does not include the 
veteran's service personnel records, records from the Vet 
Center, or records from private health care providers.  See 
Dunn v. West, 11 Vet.App. 462, 466 (1998), holding that Vet 
Center records must be obtained and reviewed in a PTSD claim.  
The veteran was never asked to identify stressor events in 
service, he and examiners referred only vaguely to such 
events, and no effort was made to verify them.  VA treatment 
records refer to PTSD symptoms but do not show a clear 
diagnosis of PTSD or the stressor events relied upon for such 
a diagnosis.  In sum, the Board is unable to determine 
whether VA examiners have made that clear diagnosis of PTSD 
that is required by 38 C.F.R. § 3.304(f) and, if they have, 
the inservice stressor events upon which such a diagnosis was 
based have not been identified.

Before the Board can adjudicate this claim, the veteran must 
be asked to identify those events that occurred in service 
that he recurrently and intrusively reexperiences, a 
determination must be made as to whether he engaged in combat 
with the enemy and, if he did not, then an effort must be 
made to verify the stressor events he identifies.  
Thereafter, he must be examined to determine whether he has 
PTSD as a result of having engaged in combat with the enemy 
or as a result of other verified stressor events.

The Board notes, as has the Court, that the criteria for 
granting service connection for PTSD, cited above from 
38 C.F.R. § 3.304(f), require only that there be a "clear 
diagnosis" of PTSD; the criteria do not require VA 
adjudicators to assess the quality, or sufficiency, of the 
veteran's stressor events.  Cohen at 140.  However, the mere 
presence of a diagnosis of PTSD in the record does not 
mandate a grant of service connection.  As the Court has 
often emphasized, "Where a clear diagnosis of PTSD exists, 
the sufficiency of the claimed in-service stressor is 
presumed.  Nevertheless, credible evidence that the claimed 
in-service stressor actually occurred is also required."  
Anglin v. West, 11 Vet.App. 361, 367 (1998) (citations 
omitted).

The criteria for a PTSD diagnosis, including the nature of 
the stressor events that will support such a diagnosis, are 
found in the American Psychiatric Association's Diagnostic 
and Statistical Manual (DSM) and they are, as the Court noted 
in Cohen, stringent.  Id.  When this appeal arose, stressor 
events that would support a PTSD diagnosis were described as 
follows:

The person has experienced an event that 
is outside the range of usual human 
experience and that would be markedly 
distressing to almost anyone, e.g., 
serious threat to one's life or physical 
integrity; serious threat or harm to 
one's children, spouse , or other close 
relatives and friends; sudden destruction 
of one's home or community; or seeing 
another person who has recently been, or 
is being, seriously injured or killed as 
the result of an accident or physical 
violence.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 250 (3rd ed. rev. 1987) (DSM-III-R).

In November 1996, VA regulations were amended to adopt the 
fourth edition of the DSM.  38 C.F.R. § 4.130 (1997).  
Currently, stressor(s) that will support the PTSD diagnosis 
are described as follows:

The person has been exposed to a 
traumatic event in which he experienced, 
witnessed, or was confronted with actual 
or threatened death or serious injury, or 
a threat to the physical integrity of 
self or others, and his response to the 
event involved intense fear, horror, or 
helplessness.

AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 424 (4th ed. 1994) (DSM-IV).

When regulations change during the pendency of an appeal, the 
veteran is entitled to a decision on the claim under the 
criteria most favorable thereto.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet.App. 79 
(1997) (per curiam order).  Thus, in this case, the veteran 
is entitled to have the sufficiency of his stressors assessed 
under both DSM-III-R and DSM-IV.

III.  Service connection for organic brain disorder

With regard to the claim for service connection for an 
organic brain disorder due to trauma, the veteran contends 
that he sustained a head injury in a rocket attack in Vietnam 
and that records of that injury were lost.  The claim file 
reflects a gap in service medical records from August 1966 to 
June 1969.  However, January 1970 service medical records 
show that the veteran was a disciplinary problem in school 
before service, that he was twice committed to a juvenile 
detention facility, and that he was a disciplinary problem in 
service.  He was diagnosed with a character and behavior 
disorder and an expedited discharge was recommended.  In 
addition, many of the symptoms recently reported by the 
veteran, e.g., uncontrollable rage, were reported when he 
claimed service connection for a psychiatric disorder in 
1973.  At that time, examiners diagnosed a personality 
disorder.

The Board defers to the medical professionals to ascertain 
the veteran's correct psychiatric diagnosis.  However, we 
must point out that a personality disorder is not a 
disability for which service connection may be granted for VA 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(1998); Winn v. Brown, 8 Vet.App. 510, 516 (1996), aff'd, 110 
F.3d 56 (Fed. Cir. 1997) (specifically holding that "38 
C.F.R. § 3.303(c), as it pertains to personality disorder, is 
a valid exercise of the authority granted to the Secretary of 
Veterans Affairs").  See also Beno v. Principi, 3 Vet.App. 
439, 441 (1992).

An April 1994 neuropsychological evaluation indicated that 
the veteran appeared to have "mild to moderate right 
parietal lobe damage that is consistent with the injury he 
incurred in the service."  Examiners did not have records of 
such an injury and it does not appear that they had reviewed 
the January 1970 service medical records, records generated 
at the time of the 1973 claim, or records of private health 
care providers, and they did not indicate the factors upon 
which their opinion was based.  Therefore, examination 
reports are inadequate and the veteran should be afforded an 
examination that takes into account all relevant diagnostic 
and treatment records.

The law is clear that a medical professional's reliance upon 
inaccurate history from a lay claimant is not transformed 
into competent medical evidence when the physician relies 
upon the information.  See Dolan v. Brown, 9 Vet.App. 358, 
363 (1996); LeShore v. Brown, 8 Vet.App. 406, 409 (1995);  
Thus, it is important that examiners be familiar with a 
veteran's service records before opining as to an etiological 
connection between service and present disorders.


Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for mental disorders and a back 
disorder since 1991.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained including records from VA 
medical centers, the Vet Center, and 
private health care providers, and, 
specifically, records of 
electroencephalograms and head 
computerized tomography scans.

2.  In addition, the veteran should 
provide, as precisely as possible, the 
date and location of any treatment he 
received in service for a head injury.  
The RO should attempt to obtain clinical 
records of that treatment.

3.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a thorough VA examination to 
determine the current nature and extent 
of all back disability.  It is imperative 
that the claims folder, to include this 
Remand, be available for review by any 
examiner prior to examination.  Complete 
range of motion studies and all indicated 
tests should be conducted.  The examiner 
should determine whether the veteran's 
back exhibits weakened movement, excess 
fatigability, or incoordination.  Also, 
the examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or 
when the back is used over a period of 
time.  These determinations should be 
expressed, if feasible, in terms of the 
degree of additional loss of range of 
motion due to weakened movement, excess 
fatigability, incoordination, or pain on 
use or during flare-ups.  If these 
determinations cannot be made, or cannot 
be expressed in terms of the degree of 
additional loss of range of motion, the 
examiner should so state for the record.  
All functional limitations of the back 
disability must be fully described.  The 
factors upon which medical opinions are 
based must be set forth in the reports.

4.  The veteran should provide a 
statement regarding those traumatic 
events that occurred in Vietnam that he 
recurrently and intrusively 
reexperiences, as the basis for his PTSD 
claim.  The statement should be as 
detailed as possible, including names of 
personnel involved, dates, units, and 
locations, in order to facilitate, if 
necessary, verification.  The RO should 
obtain the veteran's service personnel 
records and determine whether he engaged 
in combat with the enemy.  If he did not 
engage in combat with the enemy, the RO 
should submit to the US Armed Services 
Center for Research of Unit Records 
(USASCRUR-formerly the US Army and Joint 
Services Environmental Support Group) the 
information needed by that agency to 
verify the veteran's claimed stressor 
events.

5.  Upon completion of the development in 
paragraphs 1, 2, and 4 above, the veteran 
should be afforded VA neuropsychological 
testing and evaluation oriented toward 
determining whether he has an organic 
brain disorder and/or PTSD.  
Consideration should be given to 
administration of the Luria-Nebraska test 
battery and/or the Halstead-Reitan 
neuropsychological battery.  It is 
imperative that the examiner reviews this 
Remand decision and the claims folder, 
particularly the veteran's stressor 
statements, prior to the evaluation.  
During the interview, the examiner should 
determine whether the veteran experiences 
true flashbacks accompanied by 
disorientation, should probe his 
experiences for signs of agitation and 
arousal, and should determine which 
events he recurrently and intrusively 
reexperiences.  If PTSD is diagnosed, the 
examiner should identify those stressor 
events relied upon for the diagnosis that 
are clinically sufficient under DSM-III-R 
and/or DSM-IV and should relate specific 
findings to other diagnostic criteria in 
the DSM.  If an organic brain disorder is 
diagnosed, the examiner should render an 
opinion as to whether it is at least as 
likely as not that it is the result of an 
injury documented in service medical 
records, or whether some other 
etiological cause is more likely.  All 
factors upon which the medical opinion is 
based must be set forth in the report.

6.  Upon completion of the development in 
paragraphs 1, 2, 4, and 5 above, and 
after the report of the 
neuropsychological evaluation is 
associated with the file, the veteran 
should be afforded a VA examination to 
determine the nature and extent of all 
psychiatric disability with special 
consideration given to the questions of 
whether he has an organic brain disorder 
and/or PTSD.  It is imperative that the 
examiner reviews this decision and the 
entire claim folder, including the 
veteran's stressor statements and the 
report of the neuropsychological 
evaluation, prior to the examination.  
During the interview, the examiner should 
determine whether the veteran experiences 
true flashbacks accompanied by 
disorientation, should probe the 
veteran's experiences for signs of 
agitation and arousal, and should 
determine which events he recurrently and 
intrusively reexperiences.  If PTSD is 
diagnosed, the examiner should identify 
those stressor events relied upon for the 
diagnosis that are clinically-sufficient 
under DSM-III-R or DSM-IV and should 
relate specific findings to other 
diagnostic criteria in the DSM.  If an 
organic brain disorder is diagnosed, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that it is the result of an injury 
documented in service medical records.  
All factors upon which the medical 
opinion is based must be set forth in the 
report.

7.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  With 
regard to the claim for service 
connection for PTSD, if PTSD is diagnosed 
and it is determined that the veteran did 
not engage in combat with the enemy, the 
RO should determine whether stressor 
events relied upon by examiners to make 
the diagnosis were verified by USASCRUR.  
If the decision resulting from the RO 
review of the claim remains adverse to 
the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 13 -


